Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 5/16/21.  Claims 344, 403-405, 410-420, 426-427 and 435-439 are pending in this action.  Claims 1-343, 345-402, 406-409, 421-425, 428-434, 440-448 have been cancelled. 
Withdrawn Rejections
The 103(a) rejections of claims 344, 436, and 437 under Kubby have been withdrawn due to the amendment to claim 344.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 344, 403-405, 410-420, 437, and 438 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2014/0287068) in view of Cooke https://thesunlightexperiment.com/blog/cannabis-nutritional-benefits March 2016.
Regarding Claims 344 and 403: Lewis discloses a composition containing hybrid asexual clones of cannabis plants [abstract; 0159; claim 15].  Lewis discloses parts of the cannabis plant including leaves, seeds, roots, stems, or buds [0160].  Lewis discloses plants having amounts of cannabidol at about 4 to about 8%, and about 11% etc…[Tables 10; 38] and the presence of THCA [Tables 11; 38].   Lewis discloses cannabis plant that can a hybrid cross between Cannabis sativa and Cannabis indica [0603].  Lewis discloses that most of the cannabis sold it the U.S. is a cross of sativa and indica [0003].
Lewis does not disclose a composition containing carbon content ranging from between 20 weight percent to 65 weight percent; an oxygen content ranging from between 12 weight percent to 
Cooke discloses cannabis seeds generally containing .07% calcium, .008% iron, .7% magnesium, about 1.6% phosphorus, .0099% zinc [pg. 4].  Cooke discloses cannabis flowers and leaves as containing phosphorus, calcium, and magnesium [pg.7-8].  Cooke discloses that there are nutritional benefits in the seeds, leaves, flowers and roots [pg. 2].
At the effective filing date it would have been obvious in a composition containing cannabis plant parts as in the composition of Lewis would have contained calcium, iron, magnesium, phosphorus and zinc in amounts as disclosed in Cooke since Cooke discloses that these are amounts generally found in cannabis seeds. 
Further, regarding the amounts of the oxygen, carbon, hydrogen and minerals in the cannabis composition the breadth of the amounts of components cover every possible plant variety of cannabis. It is Applicants’ burden to show that ranges are non-obvious.
Further, it is not clear how plant material that is separated from the main part of the plant is expected to have a measurable oxygen content as the parts have been separated from the plant and is dead/dried material and measured on a “dry basis”. 
Regarding Claim 404:  Lewis discloses as discussed above in claim 344.  Lewis discloses that the cannabis contains tetrahydrocannabinol about 10% to about 20% [Table 32].
Regarding Claim 405:  Lewis as modified discloses as discussed above in claim 344.  Lewis does not disclose the nutritional components or elemental components and their contents as recited in claim 405.

However, it would have been obvious to adjust the caloric content of the composition for the intended application and to achieve a desired calorie content, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claims 410-413:  Lewis as modified discloses as discussed above in claims 403, 410-412.  Lewis does not disclose the nutritional components or elemental components and their contents as recited in claim 410-413.
However, the types and breadth of the amounts of components cover every possible plant variety of cannabis. It is Applicants’ burden to show that ranges are not anticipated or are non-obvious.
Regarding Claim 414:  Lewis as modified discloses as discussed above in claims 413.  Lewis does not disclose the nutritional components or elemental components and their contents as recited in claim 414.
Cooke discloses cannabis seeds containing .005% sodium [pg. 5].
However, it would have been obvious to adjust the sodium content of the composition for the intended application and to achieve a desired sodium content, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claims 419 and 420:  Lewis as modified discloses as discussed above in claims 418-419.  Lewis does not disclose the nutritional components or elemental components and their contents as recited in claim 419-420.

Regarding Claim 437:  Lewis discloses as discussed above in claim 344.  Further, regarding the amounts of Cannabis sativa ssp Sativa and Cannabis sativa L. ssp Indica, the range for presence of each is so large and the cannabis of Lewis is a hybrid of the two species that it can be said that it would have been obvious that the presence of the species would have be present within the range claimed by the Applicants.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 438:  Lewis discloses as discussed above in claim 344.  Lewis discloses wherein the hybrid asexually cloned cannabis includes dried flower buds [0195; 0200].
Claims 426 and 427 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2014/0287068) and Cooke https://thesunlightexperiment.com/blog/cannabis-nutritional-benefits March 2016 as applied to claim 344 above and in further view of McKernan et al. F1000Research 2016 vol. 5 pages 1-20 “Metagenomic analysis of medicinal Cannabis samples…”.
Regarding Claim 426:  Lewis discloses as discussed above in claim 344.  Lewis does not disclose bacteria in the composition.
McKernan discloses bacteria as part of the microbiome of cannabis plants [abstract; pg. 3 Intro].

 Regarding Claim 427:  Lewis discloses as discussed above in claim 344.  Lewis does not disclose fungi in the composition.
McKernan discloses fungi as part of the microbiome of cannabis plants [abstract; pg. 3 Intro].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the cannabis of modified Lewis would have contained fungi since McKernan discloses fungi as being found with harvested cannabis.
9.	Claim 435 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2014/0287068) and Cooke https://thesunlightexperiment.com/blog/cannabis-nutritional-benefits March 2016 as applied to claim 344 above and in further view of Citterio et al. “The arbuscular mycorrhizal fungus Glomus mosseae induces growth and metal accumulation changes in Cannabis sativa L.” Chemosphere vol. 59 2005 pages 21-29.
Regarding Claim 435: Lewis discloses as discussed above in claim 344.  Lewis does not disclose the cannabis comprising: a microorganism, the microorganism includes one or more selected from the group consisting of diazotroph bacteria, azotobacter vinelandii, Clostridium pasteurianu, arbuscular mycorrhizal fungi, mycorrhiza, glomus etunicatum, glomus intraradices, rhizophagus irregularis, and glomus mosseae.
Citterio discloses including the mycorrhizal fungi Glomus mosseae with C. sativa [abstract].  Citterio discloses the fungi as forming a mutualistic relationship with most plant species and is common and widespread in soil [pg. 22; col. 1].
Glomus mosseae as in Citterio since Citterio discloses that the fungi are commonly found in soil and are beneficial to the growth of most plants including cannabis.
Claim 436 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2014/0287068) and Cooke https://thesunlightexperiment.com/blog/cannabis-nutritional-benefits March 2016 as applied to claim 344 above and in further view of Kubby (US 2016/0345477).
Regarding Claim 436:  Lewis discloses as discussed above in claim 344.  Lewis discloses 5-7 leaflets and a palmate compound leaves with serrate leaflets [0234].  Lewis discloses 5 -11 leaflets [Tables 3; 30].  Lewis does not disclose the spike length ranging from 0.75 to 20 inches.
 Kubby discloses a spike length of .3 to .5 m (11 -19 inches) [0052].  Kubby discloses an asexually cloned cannabis plant that is a hybrid cross between Cannabis sativa and Cannabis indica [0001; 0016].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the cannabis composition of Lewis would have contained a bud spike length that was in the range of 11-19 inches as in Kubby since Kubby discloses a cannabis hybrid as in Lewis.  
10.	Claim 439 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2014/0287068) and Cooke https://thesunlightexperiment.com/blog/cannabis-nutritional-benefits March 2016 as applied to claim 344 above and in further view of Coles, Jr. (US 8,445,034).
Regarding Claim 439:  Lewis discloses as discussed above in claim 344.  Lewis does not disclose wherein the hybrid asexually cloned cannabis includes ground hybrid asexually cloned cannabis.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify cannabis composition of Lewis to be in ground form as in Coles in order to make the cannabis useable in many forms.
Response to Arguments
9.	The 103(a) rejections of the claims under Kubby have been withdrawn due to the amendment to claim 344.
On pages 8-11, the Applicants assert that all the words of the claims must be considered and that the Examiner has not considered all of the limitations and that a prima facie case of obviousness has not been established.
The Examiner disagrees. The claims are to asexually cloned cannabis buds having a claimed size and oxygen content.  The Examiner has considered the limitations in that asexually cloned cannabis has been disclosed in the primary prior art reference.  Also, the Examiner maintains the breadth of the amounts of components cover every possible plant variety of cannabis. It is Applicants’ burden to show that ranges are not anticipated or are non-obvious.  Applicants have not provided evidence otherwise.
The Affidavit filed 5/16/21 is acknowledged
The Applicants arguments regarding the CBD content of Kubby have been acknowledged.  However, the Examiner notes that the claims are to a composition and not a particular cannabis plant.  On one hand the Applicants argue features of a particular hybrid cannabis plant but the claims are to a composition not a plant per se or particularly a strain of cannabis.  Other compositions containing cannabidol or cannabidol can be added to the composition to achieve the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793